Citation Nr: 0732437	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  03-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, to include a 
psychosis, has been received.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision that denied reopening the 
veteran's claim for service connection for a psychiatric 
disorder, to include psychosis.  The veteran filed a notice 
of disagreement (NOD) in May 2002, and the RO issued a 
statement of the case (SOC) during the same month.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2003.  

In June 2004, the Board issued a decision (signed by a 
Veteran Law Judge that is no longer with the Board) that 
denied reopening the veteran's claim for service connection 
for a psychiatric disorder, to include a psychosis.  The 
veteran appealed the Board's June 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006, the Court issued a Memorandum Decision vacating the 
Board's June 2004 decision and remanding the claim to the 
Board for proceedings consistent with the Court's decision.

In March 2007 the Board remanded the claim for further 
development.  After completing the requested action, the RO 
continued the denial of the veteran's claim (as reflected in 
the July 2007 supplemental statement of the case (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.  

In August 2007, subsequent to issuance of the SSOC, the 
veteran submitted a letter in which he reported that his 
problems began in February 1968.  The veteran's assertion 
that his current psychiatric disorder began in service had 
been previously considered.  Hence, a remand for RO 
consideration of this statement in the first instance is not 
warranted. See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In February 1999 the Board denied the veteran's claim for 
a psychiatric disorder.  A March 1999 Motion for 
Reconsideration was denied in June 1999.    

3.  No new evidence associated with the claims file since the 
February 1999 Board decision, when considered by itself or 
with the evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1999 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  As new and material evidence since the Board's February 
1999 denial of service connection for a psychiatric disorder 
has not been received, the criteria for reopening the claim 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a). 
 
Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.
 
In this appeal, in November 2001 and March 2007 letters, the 
RO notified the veteran that his claim for service connection 
for a psychiatric condition had been previously denied and 
informed him that to reopen his claim, the RO needed new and 
material evidence, meaning that the evidence had not been 
considered before and applied to the issue of service 
connection.  The March 2007 letter specifically advised the 
veteran that, in order to be considered material, the 
evidence had to pertain to the reason the claim was 
previously denied, and noted that the claim had been 
previously denied because, while he had submitted evidence of 
a current psychiatric disability, it was not shown to have 
been incurred in or aggravated by service, or to have been 
incurred within one year of separation from service.  

In the November 2001 and March 2007 VCAA letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the underlying claim for 
service connection, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  As the RO explained the 
type of evidence needed to establish each element of a claim 
for service connection, as well as explained what constitutes 
new and material evidence to reopen such a claim, the RO has 
met the requirements of Kent v. Nicholson, 20 Vet. App. 1, 
(2006) (that a veteran must be notified of both the criteria 
to reopen a claim for service connection and to establish the 
underlying claim therefor). 
 
The March 2007 VCAA letter specifically informed the veteran 
to submit any evidence in his possession pertinent to the 
claim, thus satisfying the fourth element of the duty to 
notify.  The March 2007 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of each letter, and opportunity for the veteran to 
respond, the July 2007 SSOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal. Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service VA medical records, private medical records, and 
reports of VA examinations.

Pursuant to the Board's March 2007 remand, the RO made 
additional requests to obtain outstanding records from the 
Social Security Administration (SSA).  In a July 2007 
response the SSA indicated that the folder being requested 
was not available.  The Board notes that, as detailed in a 
July 2007 formal finding on the unavailability of records, 
the RO exhausted all efforts to obtain the needed information 
and further attempts would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).  The veteran was informed of the RO's 
inability to obtain his SSA records in a July 2007 letter.  
In a July 2007 response the veteran indicated that he did not 
have any SSA records and desired that VA continue processing 
his case. 

As such, neither the veteran, nor his representative, has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that needs to be obtained.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim.   
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as a psychosis, which are 
manifested to a compensable degree (10 percent for a 
psychosis ) within a prescribed period following termination 
from service (one year for a psychosis) shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  
 
The veteran's claim for service connection for a psychiatric 
disorder was previously considered and denied.  The veteran 
initially filed a claim for service connection for a mental 
disorder in February 1984, which was denied in a May 1985 
rating decision.  The veteran has made numerous unsuccessful 
claims for service connection since that time.  As indicated 
above, in a February 1999 decision, the Board denied service 
connection for a psychiatric disorder.  The evidence of 
record at the time of the February 1999 Board decision 
included service medical records and service personnel 
records which include a diagnosis of immature personality 
with low tolerance for stress and poor judgment and reveal 
that the veteran was discharged for reasons of character and 
behavior disorders.  

Also considered in the February 1999 decision were records of 
private treatment from December 1966 to March 1985 reflecting 
that the veteran was seen in December 1966 on a referral by 
the Juvenile and Domestic Court for psychological evaluation 
of delinquent behavior, assault on a boy, and explosive 
behavior.  These records of private treatment note that the 
veteran shot and killed his cousin in November 1979 and was 
found not guilty by reason of insanity and reflect diagnoses 
of paranoid schizophrenia, but do not include any opinions 
regarding etiology of this condition.  

The diagnosis rendered on VA examination in July 1985 was 
chronic paranoid schizophrenia.  A report of VA examination 
conducted in July 1987 noted that the veteran had nervous 
symptoms for twelve years, however, he did not keep his 
psychiatric appointment.  The diagnosis was, again, chronic 
paranoid schizophrenia and the examiner did not render an 
opinion regarding etiology.    

Reports of VA hospitalization from June to September 1987 and 
reports of VA treatment and hospitalization from February 
1990 to January 1992 include diagnoses of paranoid 
schizophrenia.  

The veteran testified at a March 1989 hearing before a 
Veterans Law Judge sitting at the RO (Travel Board hearing) 
and at a July 1996 RO hearing that he first started having 
psychiatric problems in service.  

The diagnosis on private psychiatric evaluation in May 1994 
was chronic paranoid schizophrenia.  In a May 1995 letter a 
private psychologist reported that he had first seen the 
veteran in 1976 and that in 1976 the veteran had two cousins 
in Western State Hospital, suggesting the possibility of a 
genetic predisposition with his Army experience exposing him 
to unique stressors that triggered his psychosis.   On VA 
examination in May 1998 the examiner reviewed the claims 
file, examined the veteran, diagnosed paranoid schizophrenic 
disorder, and opined that there was no objective 
documentation in the claims file to support the conclusion 
that the veteran's current paranoid schizophrenic disorder 
had its onset in service or increased in severity in service.  

Also of record in February 1999 were several lay statements 
describing the veteran's behavior before, during, and after 
service and numerous statements from the veteran asserting 
that his psychiatric condition was related to service.  

In February 1999 the Board denied the claim for service 
connection on the basis that the weight of the medical 
evidence was against a finding that the veteran's current 
psychiatric disorder was etiologically related to service.  
The veteran filed a motion for reconsideration in March 1999, 
which was denied in June 1999.  Nothing in the record 
reflects that the veteran subsequently appealed that Board 
decision to the Court.  Accordingly, that decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied, if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed the current request to reopen his claim for 
service connection for a psychiatric disorder on August 22, 
2001.  

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim. 38 C.F.R. § 3.156(a) 
(2001).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
February 1999 Board decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since the 
February 1999 Board decision includes duplicate service 
personnel records and a September 2001 letter from L.H., who 
indicated that he was in basic training with the veteran, who 
was absent for twelve hours in March 1968 due to family 
problems.  L.H. added that the veteran served honorably.  The 
veteran also continued to assert that his current psychiatric 
disorder began in service.  

The Board recognizes that an April 2001 letter from the 
Department of the Army, indicating that there was no basis 
for resubmission of the veteran's application for correction 
of his military records, has been associated with the claims 
file since the February 1999 Board decision.  This letter, 
however, is not pertinent, as it does not relate to the 
question of whether the veteran has a current psychiatric 
disorder which is related to service.  

Clearly, the duplicate service personnel records submitted 
since February 1999 are not "new" as they were previously 
on file.  Similarly, the veteran's assertions that his 
current psychiatric disorder is related to service are 
cumulative and redundant of his previous assertions and, 
therefore, cannot constitute new and material evidence.  
38 C.F.R. § 3.156(a) (2001).   

Further, the veteran is not shown to possess the appropriate 
medical expertise and training to competently offer a 
probative opinion as to whether his current psychiatric 
disorder is medically related to service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, any statements 
purporting to do so cannot constitute material evidence.  
Where, as here, the claim turns on a medical matter, 
unsupported lay statements, without more, even if new, can 
never serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The only other piece of pertinent evidence added to the 
claims file since February 1999 is the September 2001 
statement from L.H.  While this statement is new, as it was 
not previously of record, it is not material evidence, as it 
does not pertain to whether the veteran's current psychiatric 
disorder is related to service.  Rather, the statement only 
describes an absence of twelve hours and L.H.'s observation 
of honorable service.  As such, this statement is not so 
significant that that it must be considered in order to 
fairly decide the merits of the claim.  

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
February 1999 Board decision constitutes new and material 
evidence to reopen the claim for service connection for a 
psychiatric disorder.  As such, the February 1999 Board 
decision remains final, and the appeal must be denied.  As 
the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence to reopen the claim of service 
connection for a psychiatric disorder, to include a 
psychosis, has not been received, the appeal is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


